336 F.2d 197
UNITED STATES of America ex rel. Barney P. BENNETT,Petitioner-Appellant,v.The CITY OF CHICAGO, etc., Respondent-Appellee.
No. 14518.
United States Court of Appeals Seventh Circuit.
May 27, 1964.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  Eastern Division.
Barney P. Bennett, pro se.
William G. Clark, Atty. Gen., John C. Melaniphy, Corporation Counsel, Harry H. Pollack, Asst. Corp. Counsel, Chicago, Ill., for appellee.
Before HASTINGS, Chief Judge, and DUFFY and SWYGERT, Circuit Judges.
PER CURIAM.


1
The motion of respondent-appellee to affirm the judgment is granted.  Upon consideration of the pleadings and papers filed in the district court and in this court, the judgment of the district court that the cause be dismissed because the petition fails to state a claim on which relief may be granted is affirmed.